Citation Nr: 1730062	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  07-28-663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to May 1980. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

By way of procedural background, this claim is for an increased rating for disabilities of the feet and ankles.  This case was previously before the Board in February 2011, May 2012, May 2013, and March 2016.  Further, the Board placed the Veteran's claim for TDIU in appellate status under Rice v. Shinseki, 22 Vet. App. 447 (2009) in the May 2013 Board decision.  The Board, in a decision dated March 2016, granted an assignment of an initial rating for osteoarthritis of 10 percent bilaterally, continued the assignment of a 20 percent rating for pes cavus bilaterally, and denied a TDIU.  

The Veteran appealed to the United States Court of Appeals for Veteran's Claims (CAVC).  The parties entered into a November 2016 Joint Motion for Remand because the July 2013 VA examination failed to discuss contrary findings in earlier VA examinations as related to a TDIU.  In the Joint Motion for Remand, the Veteran abandoned all other claims on appeal except the claim for a TDIU, and a TDIU is the only remaining issue now before the Board.  

The Veteran waived a hearing before the Board in a September 2007 substantive appeal, via a VA Form 9.

FINDINGS OF FACT

1.  The Board finds that the Veteran has not maintained substantial or gainful employment after August 2001. 

2.  With resolution of any doubt in his favor, the Veteran's service-connected disabilities preclude him from obtaining and maintaining both physical and sedentary employment for the entire period on appeal. 


CONCLUSIONS OF LAW

Resolving all reasonable doubt in favor of the Veteran, he was unable to obtain or maintain gainful employment due to his service-connected disabilities for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2016).

Here, the Board inferred a TDIU in the May 2013 remand as an issue on appeal as part of the pending increased rating claim.  VA provided a notice letter to the Veteran in May 2013, which apprised him of the type of evidence and information needed to substantiate his TDIU claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  This letter also advised him as to how disability ratings and effective dates are assigned.

VA also met its duty to assist the Veteran in the development of the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service VA treatment records, VA examinations, private treatment records, private medical assessments, and statements from the Veteran in support of the claim.  VA requested the Veteran complete and return a history of employment, and the Veteran completed the form in January 2017.  A Vocational Assessment was conducted in support of his claim in February 2017.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.  

To the extent that TDIU is granted for the entire period on appeal, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of a TDIU because the benefit is being granted in full.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.


II.  Analysis

The Veteran maintains that he is unemployable due to his service-connected disabilities.  

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2016).  In other words, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (a).  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.)  

However, it is VA's policy that all Veterans who are unable to secure substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  See 38 C.F.R. § 4.16(b).  Significantly, the Court has held that the Board has no power to award a TDIU under 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director, Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet App. 1, 10 (2001).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 
38 C.F.R. § 4.16 (b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id. 

However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at 6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. Accordingly, this contention is rejected."  Id. at 5.  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims,  see, e.g., 38 U.S.C. § 7105 (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.")  Id. at 5 fn 4. 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA.  See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

On review of all evidence, both lay and medical, the Board finds that the Veteran is entitled to a TDIU for the entire rating period on appeal. 

The Veteran filed the claim for increased rating in January 2006.  The Veteran did not meet the schedular criteria for a TDIU until May 31, 2007.  Between January 2006 and May 2007, disability ratings were assigned for right foot arthritis (rated as 10 percent disabling), left foot arthritis (rated as 10 percent disabling), chondroepiphysitis of the lateral ligament attachment of the right ankle (rated as 0 percent disabling), chondroepiphysitis of the lateral ligament attachment of the left ankle (rated as 0 percent disabling), pes cavus in the right foot with degenerative changes (rated as 20 percent disabling), and pes cavus in the left foot with degenerative changes (rated as 20 percent disabling) for a combined rating in excess of 50 percent beginning January 2006.  

However, the Veteran reported that his lower extremities were extremely weak and painful and the Veteran could hardly stand on them in a September 2006 VA telephone record.  The Veteran reported experiencing stiffness and soreness in both feet and difficulty walking as noted in a May 2007 VA telephone contact report.  During the Veteran's May 2007 Social Security disability medical examination, the Veteran reported pain in his feet.  A VA treatment record notes a diagnosis of pes cavus deformity in June 2007, and the Veteran was fitted for orthotics in July 2007.  The Chief of Podiatry and a podiatry resident diagnosed the Veteran with rigid pes cavus deformity with bilateral fixed calcaneal Varus in an August 2007 VA examination.  Varus of the forefoot and rearfoot were also noted.  No contracture of digits were noted, but skin lesions were noted.  VA treatment records from March 2008 and August 2008 show that the Veteran was treated for foot pain with custom inserts.  

The evidence of record demonstrates that Veteran has had a history of exclusively working as an electrician, electrical contractor, and in construction after discharge from active service.  See 2005 Social Security benefits Application and May 2007 private treatment records.  In his 2005 Social Security application, the Veteran reported that, as an electrician, he was required to carry 100 pounds or more of equipment, cable, and conduit.  He reported he was required to walk for two hours of an eight hour work day, stand eight hours of an eight hour work day, climb two hours of an eight hour work day, and crouch for one hour of an eight hour work day.  He reported that his ankles and foot disabilities caused him pain.  A private medical examination in support of a claim for Social Security disability benefits in May 2007 reported the Veteran's last employment was as an electrician and as a construction worker.  The Veteran also has consistently and repeatedly stated that he has been unable to work because he experienced constant pain in his feet and ankles.  Furthermore, the Veteran stated that he has a hard time concentrating and understanding instructions because of pain.  

In an undated Function Report as part of his application for Social Security disability benefits in 2005, the Veteran reports being in bed most of the day due to pain.  The Veteran also reported only being to lift 10 pounds, and that squatting, bending and standing, essential functions required of an electrician, affect pain in his ankles and feet.  The Veteran reported that he cannot sit or kneel for very long, and he avoids stairs because of his service connected feet and ankles.  The Veteran additionally reported only being able to walk 30 to 40 feet before the pain in his feet required that he stop and rest for 15 to 30 minutes.  Additionally, the Veteran reported having difficulty concentrating and having a short temper due to pain in his feet and ankles.  

Effective May 31, 2007, the Veteran meets the objective, minimum percentage requirements for TDIU, as set forth in 38 C.F.R. § 4.16 (a).  During this time period, disability ratings were assigned for right foot arthritis (rated as 10 percent disabling), left foot arthritis (rated as 10 percent disabling), chondroepiphysitis of the lateral ligament attachment of the right ankle (rated as 20 percent disabling), chondroepiphysitis of the lateral ligament attachment of the left ankle (rated as 20 percent disabling), pes cavus in the right foot with degenerative changes (rated as 20 percent disabling), pes cavus in the left foot with degenerative changes (rated as 20 percent disabling) and bilateral cavus foot with degenerative changes (rated at 30 percent disabling) for a combined rating of 70 percent.  

A VA examiner noted in the August 2009 VA examination report that the Veteran's service-connected disabilities were progressively worse than they were on onset.  The examiner noted deformity and instability, pain, stiffness, weakness, incoordination, swelling, and tenderness bilaterally in the ankles.  The examiner classified these symptoms as "severe."  The examiner noted that the Veteran had flare-ups of his joint disease weekly, and each flare-up lasted from 3 to 7 days.  Flare-ups are caused by prolonged standing or walking and alleviated by rest, elevation, heat or ice, and medication.  The Veteran reported in the examination that during a flare-up, his mobility was limited by 75 percent.  The Veteran reported he always used a cane, and the examiner noted the Veteran's gait was antalgic.  Functional impairment in the Veteran's ankles indicates pain at 0 degrees bilaterally for dorsiflexion and from 0 to 35 degrees on plantar flexion bilaterally.  The examiner also found objective evidence of pain on repetitive motion.  After conducting X-rays, the examiner found minimum scattered degenerative changes involving the first metatarsal phalangeal joint, and found mild bilateral hallux valgus deformity.  Based on his assessment, the August 2009 VA examiner opined that this condition would have significant effects on the Veteran's usual occupation, as he experienced decreased mobility and pain.  

The Veteran submitted to another examination in January 2012.  He reported flare-ups in his ankles and feet weekly and that each flare-up lasted 2-3 days.  The Veteran reported that the functional impact of the flare-ups is pain, and that the pain is alleviated with bed rest and medications.  The examiner noted the Veteran was unable to perform repetitive use testing of the ankles because it was too painful.  Additionally, the examiner noted the functional impairment of both ankles were less movement than normal, pain on movement, instability of station, disturbance of locomotion, and interference with the Veteran's ability to sit, stand, and perform weight bearing activities.  The examiner noted the Veteran constantly used a cane, shoe inserts, and high top shoes to prevent falls.  

The Veteran submitted to an additional VA examination in July 2013.  The associated examination report shows that the Veteran continues to use a cane and wear high top shoes with an elevated heel.  The Veteran reports his feet ache all the time, but the pain is made worse by standing and weight bearing activities.  The examiner opined that it was not likely that the Veteran's service related disabilities render the Veteran unable to obtain or maintain gainful sedentary employment.  This conclusion however is inconsistent with previous findings in the prior VA examinations.  The failure to discuss the previous examination and other evidence in the file renders the opinion inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Further, TDIU is a legal question, not a medical one.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  

The Veteran described his overall disability picture in a statement date January 2017.  The Veteran reports it takes him 30-45 minutes to get out of bed in the morning due to pain in his feet and ankles.  The Veteran also reports flare ups in his ankles in feet at least once a week, but continues to experience pain in his feet and ankles every day, which he rates as a six or a seven on a pain scale of ten with one being the least painful and ten being the most painful.  Further the Veteran reports that the pain affects his concentration and temperament, and he needs help with simple household tasks, such as mowing the lawn. 

The Board notes there is conflicting evidence in the record on when the Veteran could no longer work.  In an undated 2005 Function Report in the Veteran's application for Social Security disability benefits, the Veteran reports working full time as an electrical contractor until 1998 and full time as an electrician for a telephone company from January 2001 to August 2001.  In an August 2007 VA examination, the Veteran reported that he was unemployed for 10 to 20 years due to his foot and ankle disabilities.  The Veteran also submitted a May 2007 private medical evaluation to support his social security disability claim, in which the Veteran reported that the last time he worked was in 2007.  Later the Veteran reported to an August 2009 VA examiner that he retired in December 2008.  In a March 2011 VA examination, the Veteran reported he had not worked since 1991 because of the pain in his feet and ankles and his inability to climb or lift heavy objects.  Weighing the evidence of record regarding the Veteran's employment history, the Board does not find the Veteran credible regarding when he stopped working completely and assigns little probative weight to his reports of when he completely stopped working.  However, the Board also notes there is no evidence of record that the Veteran's employment after August 2001, which predates the period on appeal, was "substantially gainful," and given the Veteran's overall service connected disabilities, the Board finds that any work the Veteran engaged in after August 2001 was likely to be marginal in nature.  See 38 C.F.R. § 4.16(a).  Therefore, the Board finds that the Veteran has not had substantially gainful employment during the period on appeal. 

Although the Veteran did not meet the minimum schedular percentage requirements for a TDIU for the entire period under review, specifically from the date of claim until May 31, 2007, the Board notes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  

Based on the evidence of record, both lay and medical, and resolving all doubt in the Veteran's favor, the Board concludes that a TDIU is warranted for the entire period on appeal.  The evidence clearly demonstrates that the Veteran's limitations and the pain experienced as a result of his service-connected disabilities preclude all forms of physical employment that requires sitting, standing, or weight bearing activities.  

Thus, the dispositive issue then becomes whether all types of sedentary work are also precluded on account of his service-connected disabilities.  Indeed, the record reflects that the Veteran has limited education, having only completed high school and some apprenticing as an electrician.  Additionally, all of the Veteran's work history has been as an electrician, electrical contractor, and construction worker, which necessarily encompasses walking, standing, heavy lifting, climbing, and carrying equipment and materials.  Further, the evidence does not show that he has the training or experience to obtain sedentary type work.  The Veteran reports he has weekly flare-ups in his feet and ankles that last 2 to 3 days, causing him significant pain that interferes with his concentration and ability to follow instructions.  Further the flare-ups often require treatment by elevation, rest, heat or ice, and pain medication.  Moreover, a private May 2007 medical examination submitted by the Veteran in support of his application for Social Security disability benefits reports that, according to the Veteran, driving or riding in a car for long periods of time is virtually impossible and difficult for any period of time due to marked pain, further affecting the Veteran's reliability.  

The Veteran most recently submitted a Vocational Assessment report dated February 2017, in which the Vocational Specialist identified as K.L.S., MRC, CRC, opined, after a review of the Veteran's entire claims file, that he could not obtain and follow sedentary employment based on the Veteran's pain in his feet and ankles, which effects the Veteran's ability to concentrate and focus at any job, as well as effects his reliability.  Given this evidence, the Board finds that it is unlikely that the Veteran could secure or follow even sedentary employment given the frequency, impact, and required treatment to alleviate flare-ups.  Thus, the Board concludes that the Veteran's service-connected disabilities preclude both physical and sedentary employment.  

Based on the foregoing, the Board finds that, when evaluating the entirety of the Veteran's service-connected disability picture, along with his education and work experience, the evidence of record supports a direct causal relationship between his service-connected disabilities and his unemployability.  On this basis, the criteria to establish entitlement to a TDIU are met effective for the entire period on appeal.  

ORDER

Entitlement to a TDIU is granted for the entire period on appeal.


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


